OPINION.
Marquette:
This proceeding is for the redetermination of deficiencies in income and profits taxes in the amounts of $152.70 for the year 1920 and $874.73 for the year 1921. The petitioner alleges that the respondent erred, (1) in failing to include in invested capital for the years 1920 and 1921 the full value of .cash and other property acquired by the petitioner in exchange for its capital stock; (2) in failing to allow as a deduction from gross income in each of the *1148years 1920 and 1921, any part of the value of a three-year retail sale and distribution contract acquired by the petitioner in exchange for its capital stock, and (3) in reducing invested capital for 1920 and 1921 on account of income and profits taxes paid in those years for prior taxable years.
The respondent in his answer admitted that the petitioner, upon its organization, issued capital stock of the par value of $100,000 for merchandise and a selling agency contract, but denied that the total value of such assets was more than had been allowed by the respondent. At the hearing the respondent, upon motion duly granted, amended his answer and alleged by such amendment that the said selling agency contract had no value whatever.
No evidence was introduced by either party to the proceeding.

Judgment will be entered for the respondent.